Citation Nr: 0323447	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a respiratory 
disorder claimed as chronic obstructive pulmonary disease 
(COPD) with emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 1999 
and April 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  These rating 
decisions, in pertinent part denied service connection for 
the above disorders and post-traumatic stress disorder 
(PTSD).

In March 2001, the Board remanded the case to the RO for 
additional development.  In an April 2002 rating decision 
issued in May 2002, the RO granted service connection for 
PTSD and assigned an initial rating of 50 percent, effective 
August 11, 1998.  Therefore, this issue is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  The case is now before the Board for further 
appellate consideration.

As noted in the previous Board remand, in an August 2000 VA 
Form 646, the veteran's representative, in citing Allen v. 
Brown, 7 Vet. App. 439 (1995), appears to have raised the 
issue of entitlement to service connection for a depressive 
disorder as secondary to the veteran's service-connected back 
disability.  A preliminary review of the record also reflects 
that, in a December 2002 VA Form 21-4138, the veteran appears 
to raise a claim for entitlement to a temporary total rating 
for hospitalization under 38 C.F.R. § 4.29 (2002).  As both 
of these issues have not been adjudicated by the RO, they are 
referred to the RO for appropriate action.  


REMAND

As noted in the March 2001 Board remand, during the pendency 
of the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) became effective.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This liberalizing legislation is applicable to the 
veteran's claims.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  The VCAA provides a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts.

In compliance with the March 2001 remand, the RO, in letters 
dated in March and July 2001, asked the veteran to identify 
all sources of treatment received for the above disorders 
since service separation in 1962, to sign authorizations for 
release of information for non-VA medical reports, notified 
him that he would be scheduled for examination at a later 
date and that Social Security Administration (SSA) records 
had been requested, and gave him 60 days to provide 
additional evidence.  In July 2001, SSA records were obtained 
and associated with the claims file.  VA treatment records 
from the following Medical Centers (VAMCs) have been 
associated with the record: Spokane, Seattle, and Walla 
Walla, Washington; Portland and Roseburg, Oregon; Hot 
Springs, South Dakota; Temple, Texas; Lincoln, Nebraska; Fort 
Lyon, Colorado; Dublin and Augusta, Georgia, Salisbury, North 
Carolina, and Tuskegee, Alabama.  The veteran was afforded VA 
examinations in October and December 2001; however, the VA 
examiner did not provide the requested nexus opinions.  The 
RO was to ensure compliance with the notice and duty to 
assist provisions of the VCAA and issued a March 2002 letter 
giving the notice required by the VCAA for the issues of 
entitlement to service connection for hemorrhoids and for a 
respiratory disorder but not for pes planus.  After 
completion of the above, the RO was to undertake a review of 
the entire record to determine if the evidence warranted 
grant of entitlement to service connection for the above 
disorders.  In April 2002, the RO issued a supplemental 
statement of the case (SSOC) denying service connection on 
the merits.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with portions 
of the March 2001 Board remand, the RO failed to ensure full 
compliance with the notice and duty to assist provisions of 
the VCAA, associated recent VA treatment records after, not 
before, the VA examinations, and failed to ensure that the VA 
examiner provided the requested medical nexus opinions.  
Moreover, the April 2002 SSOC did not cite the pertinent 
regulations implementing the VCAA as required by 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  See Meyer v. Brown, 9 Vet. App. 
425, 430-31 (1996).  Therefore, under the holding in Stegall, 
this case must be remanded again to ensure full compliance 
with the Board's previous March 2001 remand and the 
provisions of the VCAA.  

On remand, the RO must provide the veteran with specific 
information concerning what additional information he needs 
to submit to establish entitlement to service connection for 
pes planus and what information VA will attempt to obtain as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The RO must provide the appellant with 
such information, as required by law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)).  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time without compliance with the 
notice and duty to assist provisions of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The veteran's claims file, to include 
all evidence associated pursuant to the 
March 2001 remand, should be reviewed, if 
possible, by the VA physician who 
conducted the VA examinations in October 
and December 2001.  In conjunction with 
the review of the claims file, the 
examiner should render an opinion as to: 
(1) whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's preservice pes planus 
underwent a chronic increase in severity 
beyond the normal progression during his 
period of military service; (2) whether 
it is at least as likely as not (50 
percent or more probability) that the 
veteran's external hemorrhoid disorder, 
diagnosed in June 2000, is related to the 
veteran's period of service; and (3) 
whether it is at least as likely as not 
(50 percent or more probability) that any 
lung or pulmonary disorder(s) found is 
related to the veteran's period of 
service, to include the March 1962 in-
service treatment for acute, nonspecific 
upper respiratory disease.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

In the event that the same VA physician 
is unavailable, then the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
examined by an appropriate specialist(s) 
to determine the nature and severity of 
the veteran's pes planus and the 
etiology, nature and severity of his 
hemorrhoids and any lung or pulmonary 
disorder(s) found.  The claims file, 
service and postservice medical records 
and examination reports, and copies of 
the March 2001 remand and this remand 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s), and 
should so indicate in the report(s).  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The pes planus examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
or more probability) that the veteran's 
preservice pes planus underwent a chronic 
increase in severity beyond the normal 
progression during the veteran's period 
of military service.  The specialist for 
hemorrhoids should ascertain whether 
hemorrhoids are currently manifested and, 
if so, the examiner, should render an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's presently 
manifested hemorrhoid disorder is related 
to the veteran's period of service.  If 
the respiratory disorders specialist 
diagnoses a lung and/or pulmonary 
disorder, then the examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that any lung or pulmonary 
disorder(s) found is related to active 
service, to include the March 1962 in-
service treatment for acute, nonspecific 
upper respiratory disease.  The 
examiner(s) should clearly outline the 
rationale for any opinion expressed.

3.  The RO must review the entire file 
and ensure for the service-connection 
issues remaining on appeal compliance 
with the duty to assist, documentation 
and notification requirements set forth 
in the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

5.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




